DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 8, 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2019/0102597; hereinafter Lu) in view of Kim et al. (US 2019/0197944; hereinafter Kim) as applied in the last Office Action. 
Claims 2, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kim as applied to claim 1 above, and further in view of Wu et al. (US 2020/0226404; hereinafter Wu) as applied in the last Office Action.
Claims 5, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kim as applied to claim 1 above and further in view of Zhou (US 2019/0018945), and further in view of Shim et al. (US 2018/0181733; hereinafter Shim) as applied in the last Office Action. 
Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Kim does not remedy the deficiency of Lu.  Specifically, Applicant argues that Kim does not disclose “adjusting the luminance of an area in the fingerprint capturing area except the touch position to a third luminance value in response to adjusting the luminance of the touch position to the second luminance value, where the third luminance value is lower than the first luminance value or the second luminance value and greater than a zero luminance value”.  
However, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the rejection, Lu, the primary reference, discloses a fingerprint capturing area to receive the touch input of a finger (see Abstract, “the display screen of the electronic device to provide light at a fingerprint detection area of the display screen”).  Lu further teaches that in response to the touch input by a finger in the fingerprint capturing area, the luminance of the touched position is increased to a second luminance value (see Fig. 2, steps 201-203 and paragraph 34-36).  Lu does not disclose the luminance of an area outside of the touched position (i.e., the boundary area surrounding the touched position) is changed.  However, Kim teaches a device that adjusts a luminance of a boundary area of the fingerprint capturing area to a third luminance value (see Fig. 7 and Fig. 9A; area BA corresponds to the claimed “an area in the fingerprint capturing area except the touch position”).  Although Kim does not specifically disclose the boundary area BA as shown in Fig. 7 is part of the fingerprint capturing area; however, based on the broadest reasonable interpretation, the boundary area BA and first area FA are interpreted as “the fingerprint capturing area”.  Furthermore, it would have been obvious to a person of ordinary skill in the art to modify the luminance of the area bordering the touched position to a third luminance since Kim teaches the effect of accumulated stress difference between two neighbored pixels (see  paragraph 77).  Namely, Kim teaches adjusting the luminance surrounding the fingerprint scanning area to lower than the luminance of the fingerprint scanning area in order to reduce the accumulated stress difference between the neighbored pixels, to thereby prolonging the life of the display panel and also the luminance difference occurring in a boundary between the fingerprint scanning area and the non-fingerprint scanning area is not perceived by a user (see paragraph 109). 
Accordingly, the combination of Lu and Kim discloses all the features in claims 1, 4, 7, 8, 10, 13 and 15.  Hence, all the rejections set forth in the previous Office Action are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625